


110 HR 3261 IH: To amend the Federal Power Act and the Natural Gas Act to

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3261
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Murphy of
			 Connecticut introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Power Act and the Natural Gas Act to
		  require that the Federal Energy Regulatory Commission conduct local hearings
		  before issuing a permit or other authorization for any action that may affect
		  land use in any locality, and for other purposes.
	
	
		1.Federal Power Act
			 amendmentSection 216 of the
			 Federal Power Act (16 U.S.C. 824p) is amended by is amended by adding the
			 following at the end of subsection (c):
			
				Before
				issuing a permit or other authorization for any action that may affect land use
				in any locality, the Commission shall hold a public hearing in that locality if
				a hearing is requested by 5 or more individuals or an organization representing
				30 or more individuals. In the case of a facility that affects multiple areas,
				the hearing shall be held in a statistical metropolitan area at a location
				reasonably central to the affected areas. The Commission shall hold such a
				hearing whenever a request for reconsideration is granted if the Commission did
				not hold a hearing prior to issuing the permit or authorization
				concerned..
		2.Natural Gas Act
			 amendmentSection 7(e) of the
			 Natural Gas Act (15 U.S.C. 717f(e)) is amended by adding the following at the
			 end thereof:
			
				Before
				issuing a permit or other authorization for any action that may affect land use
				in any locality, the Commission shall hold a public hearing in that locality if
				a hearing is requested by 5 or more individuals or an organization representing
				30 or more individuals. In the case of a facility that affects multiple areas,
				the hearing shall be held in a statistical metropolitan area at a location
				reasonably central to the affected areas. The Commission shall hold such a
				hearing whenever a request for reconsideration is granted if the Commission did
				not hold a hearing prior to issuing the permit or authorization
				concerned..
		
